                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Annie Eison,                             )
                                         )
               Plaintiff,                )            Civil Action No. 4: 18-1139-RMG
                                         )
               vs.                       )
                                         )
Nancy A. Berrryhill, Acting Commissioner )
of Social Security,                      )                   ORDER
                                         )
               Defendant.                )
                                         )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

(" DIB"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was

referred to the United States Magistrate Judge for pretrial handling. The Magistrate Judge issued

a Report and Recommendation ("R & R") on February 28, 2019, recommending that the decision

of the Commissioner be reversed and remanded to the agency because the Administrative Law

Judge failed to identify an apparent conflict between the DOT and the vocational expert' s

testimony and to have the vocational expert provide an explanation regarding how the Plaintiff

would be able to perform the jobs identified in light of her impairments. (Dkt. No. 16). The

Commissioner has advised the Court she does not intend to file an objection to the R & R. (Dkt.

No. 17).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court



                                                -1-
ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                    [E~rgel
                                                    United States District Judge


Charlesto,n, South Carolina
March ~~) 2019




                                             -2-
